DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/13/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In this case, it appears that a copy of citation #39 (Wuest et al.,) was not provided. 

Allowable Subject Matter
Claims 1-4, 6-26 are allowed.

Regarding claim 1, prior art does not disclose or suggest: “determine an estimated pose of
the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or
both of the inertial pose or the optical pose; determine distorted magnetic fields based on the EM
pose; determine estimated clean magnetic field values based on the estimated pose; determine
estimated distorted magnetic field values based on differences between the distorted magnetic
fields and the estimated clean fields; and determine an improved EM pose of the magnetic sensor
relative to the magnetic transmitter based on the estimated distorted magnetic fields” in
combination with all the limitations of claim 1.
Claims 2-4 and 6-25 are dependent on claim 1 and are therefore also allowed.
Regarding claim 26, prior art does not disclose or suggest: “determining an estimated pose of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose; determining distorted magnetic fields based on the EM pose; determining estimated clean magnetic field values based on the estimated pose;
determining estimated distorted magnetic field values based on differences between the distorted
magnetic fields and the estimated clean fields; and determining an improved EM pose of the magnetic sensor relative to the magnetic transmitter based on the estimated distorted magnetic fields” in combination with all the limitations of claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        1/15/2022